COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


JAMES F. REDDING
                                                                 MEMORANDUM OPINION *
v.     Record No. 1561-10-4                                          PER CURIAM
                                                                   FEBRUARY 15, 2011
COMMUNITY LIVING ALTERNATIVES AND
 LIBERTY MUTUAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James F. Redding, pro se, on brief).

                 (Christopher R. Costabile, Liberty Mutual Staff Counsel, on brief),
                 for appellees.


       James F. Redding appeals a decision of the Workers’ Compensation Commission finding

there was sufficient, credible evidence to (1) sustain the commission’s finding that he was

diagnosed with Hepatitis B before January 15, 1996; (2) support the commission’s finding that

employer medically screened its African-American employees for the Hepatitis B virus before

requesting vaccinations for those employees 1 ; and (3) conclude the statute of limitations for his

claims had expired. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Redding v. Community Living Alternatives, VWC File Nos. 179-74-29;

179-74-30; and 235-44-43 (June 7, 2010). We dispense with oral argument and summarily




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         From our review of the record, we cannot conclude the commission made the factual
findings asserted in assignments of error #1 or #2.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-